Citation Nr: 1506166	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for brain cancer for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran died in July 2010.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although this rating decision did not deny service connection for brain cancer, its appeal resulted in a June 2014 Board decision that identified that a July 2010 rating decision deferred adjudication for service connection for brain cancer, and that the issue had not been adjudicated by the AOJ.  The Board remanded the claim so that it might be appropriately adjudicated.  A December 2014 Supplemental Statement of the Case (SSOC) denied the claim, and it has been returned to the Board, in accordance with the June 2014 remand instructions.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.   
  
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted above, a July 2010 rating decision deferred adjudication for service connection for brain cancer.  The Veteran passed away in July 2010, while his claim was still pending.  The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A.  In August 2010, within one year of the Veteran's death, the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child, which is considered a request for substitution.  38 C.F.R. § 3.1010(c)(2).  The December 2014 Supplemental Statement of the Case (SSOC) considered the claim on the basis of accrued benefits, but does not appear to have considered whether substitution is appropriate, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  

The distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  As it would be more favorable for the Appellant to proceed on a substitution basis, the matter is remanded so that the AOJ may appropriately adjudicate the matter.  

The Board also notes that, should the AOJ find that substitution is appropriate, the record reflects the need for further development.  The January 2015 informal hearing presentation argues that the Veteran's brain cancer was secondary to his service-connected lung cancer.  The AOJ does not appear to have fully considered this argument, and upon remand it should obtain a medical opinion as to whether it is at least as likely as not that the Veteran's brain cancer was caused or aggravated by his service-connected lung cancer.  

The Appellant's hearing testimony indicated that the Veteran was treated by a private physician, Dr. G.C., and while the record does contain private treatment records, this doctor's name does not appear on them.  Therefore, if substitution is appropriate, these records should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the Appellant may proceed on the basis of substitution in the matter of entitlement to service connection for brain cancer.  A copy of the written notification of the determination in this regard should be included in the claims folder.  

2.  If the Appellant is allowed to proceed on the basis of substitution, after obtaining the appropriate authorization, contact Dr. G.C., as identified on page 9 of the Appellant's May 2013 hearing transcript, and request treatment records related to the Veteran, to include treatment for brain and lung cancer.  

All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013).  

3.  If substitution is allowed, after completing the above, forward the claims file to an appropriate VA clinician.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's brain cancer was caused or chronically aggravated by the Veteran's service-connected lung cancer.  

A complete rationale is required.  Aggravation is defined as permanent worsening beyond the natural progression of the disease or disability.  

4.  After completing the above, readjudicate the issue on appeal, to include as secondary to service-connected lung cancer.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

